Citation Nr: 1036455	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg disability.

2.  Entitlement to service connection for left hip disability.

(The issue of entitlement to service connection for left foot 
disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 14, 1997, to November 
5, 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was thereafter transferred 
to the RO in Waco, Texas in July 2007.

In a March 31, 2009, decision, the Board denied service 
connection for left leg and left hip disabilities.  The Veteran 
appealed the March 2009 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2010 Order, the 
Court granted a joint motion to remand filed by the parties, and 
vacated the March 2009 decision and remanded the case to the 
Board. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The record shows that while the Veteran's appeal to the Court was 
pending, she pursued a claim of service connection for left foot 
disability, which was not an issue encompassed in the left leg 
disability addressed by the Board in the March 2009 decision.  
After the Court's March 2010 Order, the Veteran in April 2010 
submitted a VA Form 9, perfecting her appeal of the left foot 
matter.  On the VA Form 9, she referenced the left hip and left 
leg disorder in addition to the left foot, and checked the box 
indicating that she desired a Board videoconference hearing.  The 
issue of service connection for left foot disability is being 
addressed in a separate decision, as the Veteran's current 
representative has limited his representation to the two issues 
listed on the title page of this action.

Given that the Veteran referenced the left hip and leg disorder 
on her April 2010 substantive appeal, two disorders which affect 
the same extremity as the claimed foot disorder, and as the 
Veteran has requested a Board hearing concerning the left lower 
extremity, the Board finds that remand of the case to afford the 
Veteran her requested hearing is required.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge on the issues of service 
connection for left hip and left leg 
disabilities.  She should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and her representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  





_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

